DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited art fail to disclose or suggest “receive, separate from the streamed content through the negotiated TCP or UDP channel, the content-rating information of the streamed content”.  Applicant notes that even if the content-rating information is not rendered, it is still programmed into the data stream, and thus, received with the data stream.  The Examiner respectfully disagrees and notes Applicant states “programmed into the data stream” not streamed content as required by the claim.  Therefore, this argument is moot.
  Further, the Examiner notes that separate transmission is taught by Siddiqui in Paragraphs 0021 and 0055, which teaches that content-rating information is inserted into data stream which contains no content and is therefore separate from the streamed content as claimed.  The Examiner further notes that Applicant provides no arguments regarding the Thenthiruperai reference, which further teaches separately transmitting content-rating information from the streamed content (using a separate TCP channel).  The rejection stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2012/0208466) in view of Siddiqui (U.S. Patent Application Publication 2003/0049014) in further view of Norin et al. (U.S. Patent Application Publication 2009/0113492) in further view of Thenthiruperai et al. (U.S. Patent No. 7,437,772).
Referring to claim 1, Park discloses a content-display device (see display device 100 in Figure 1) comprising one or more computer processors (see processor 160 in Figure 2) and a content receiver (see content receiver 110-150 in Figure 2) to see Paragraphs 0098-0100 and 0102).
Park also discloses receiving, from the content-playing device, streamed content which can be rendered on the content-playing device (see Paragraph 0120).
Park also discloses a content display module to operate on the one or more computer processors to display the streamed media (see Paragraph 0128, 0130 and 0147-0150).
Park fails to teach receiving content-rating information of the streamed content and a content filter coupled with the content receiver and the content display module to control display of streamed content by the content display module based on the received content-rating information.
Siddiqui discloses receiving, separate from the streamed content (see Paragraphs 0021 and 0055 for programming the content-rating information into portions of the program’s data stream that is not rendered and instead the codes are used to control what is rendered by the display device), content-rating information of the streamed content (see Paragraph 0021-0022) and a content filter coupled with the content receiver and the content display module to receive the separately received (see Paragraph 0021 and 0055 and the Examiner’s rebuttal above) content-rating information of the streamed content from the content receiver (see Figure 2 and Paragraph 0031 for a television to display the received media content and Paragraphs 0032-0036 for the television including circuitry to filter received content that includes the content-rating information) and to control display of streamed content by the content display module based on the separately see Paragraph 0021 and 0055 and the Examiner’s rebuttal above) content-rating information received from the content receiver (see Figure 2 and Paragraph 0031 for a television to display the received media content and Paragraphs 0032-0036 for the television including circuitry to filter received content that includes the content-rating information and Paragraphs 0026-0028 and 0032-0036).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content-display device, as taught by Park, using the content filtering module, as taught by Siddiqui, for the purpose of improving the quality of programs available to viewers that prefer to limit the content of the programs they view and providing the viewers control over the content of such programs (see Paragraph 0005 of Siddiqui).
	Park and Siddiqui fail to teach “accept, from a content-playing device, a connection request to stream content from the content-playing device to the content-display device in accordance with a real-time streaming protocol (RTSP), including negotiation with the content-playing device, through the RTSP, a transmission control protocol (TCP) or user datagram protocol (UDP) channel to separately receive content-rating information of the streamed content” and “receive, from the content-playing device, in accordance with the RTSP, streamed content which can be rendered on the content-playing device, and separate from the streamed content, through the negotiated TCP or UDP channel, the content rating information of the streamed content”.
see Figure 2 and Paragraphs 0026-0033).  Therefore, Norin teaches streaming content from a content receiving device to a content display device using RTSP and TCP/UDP, wherein the encapsulated IP stream includes the content and additional types of control data.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content-display device, as taught by Park and Siddiqui, using the IP encapsulation functionality, as taught by Norin, for the purpose of reducing the number of service calls for the system (see Paragraph 0010 of Norin).
	Park, Siddiqui and Norin fail to teach negotiation with the content playing device through the RTSP, a TCP or UDP channel to separately receive content-rating information of the streamed content and receiving the separate content rating information of the streamed content through the negotiated TCP or UDP channel.
	Thenthiruperai teaches negotiation with the content playing device through the RTSP, a TCP or UDP channel to separately receive content-rating information of the streamed content and receiving the separate content rating information of the streamed content through the negotiated TCP or UDP channel (see Column 4, Lines 22-36 for the devices communicating using TCP/IP and Column 10, Lines 42-59 for the devices communicating over TCP/IP to further open an RTSP communication to request the ratings of requested content).
see Column 1, Lines 14-27 of Thenthiruperai).

	Claim 2 corresponds to claim 1, wherein Park discloses that the streamed content is being rendered by the content-playing device at the time of streaming (see Figure 11 and Paragraphs 0147-0150).

	Claim 3 corresponds to claim 2, wherein Park discloses that the streamed content is a mirror of all or part of a content displayed on a display device connected to the content-playing device (see Figures 6-11 for the display device displaying the image or video displayed on by the mobile device).

	Claim 4 corresponds to claim 2, wherein Park discloses that the streamed content is a mirror of all or part of a content displayed on a display device which is part of the content-playing device (see Figures 6-11 for the display device displaying the image or video displayed on by the mobile device, wherein the display device is an extension of the display of the mobile phone by displaying the same image or video and therefore the display device is part of the content-playing device).

see Figure 9 and Paragraph 0034).

	Claim 6 corresponds to claim 1, wherein Siddiqui discloses that the content filter is to control display by selectively preventing the content display module from displaying one or more portions of the streamed content (see Paragraphs 0027-0029).

	Claim 7 corresponds to claim 1, wherein Siddiqui discloses that to control display, the content filter is to compare the received content-rating information to pre-configured filter restrictions on the content-display device (see Paragraph 0026).

	Claim 8 corresponds to claim 7, wherein Siddiqui teaches that the content contains audio and to control display, the control filter is to cause the display module to output audio other than the audio of the content when the separately received content-rating information does not comply with the pre-configured filter restrictions on the content-display device (see Paragraph 0038).

	Claim 9 corresponds to claim 8, wherein Siddiqui teaches that the control filter is to cause the display module to output no audio when the separately received content-rating information does not comply with the pre-configured filter restrictions on the content-display device (see Paragraph 0038).

see Paragraph 0038) and to control display, the control filter is to cause the display module to output video other than the video of the content for some or all of the content (see Paragraph 0028).

	Claim 11 corresponds to claim 10, wherein Siddiqui discloses that the control filter is to cause the display module to output a blank screen when the separately received content-rating information does not comply with the pre-configured filter restrictions on the content-display device (see the bottom of Paragraph 0029).

	Claim 12 corresponds to claim 10, wherein Siddiqui discloses the control filter is to cause the display module to output text when the separately received content-rating information does not comply with the pre-configured filter restrictions on the content-display device (see the bottom of Paragraph 0028 wherein if the pre-set rating does not match or is below a threshold, a text message indicating that the content was substituted is displayed to the viewer).

	Referring to claims 18-19, see the rejection of claims 1 and 6, respectively.
	Referring to claims 21-23, see the rejection of claims 1 and 6-7, respectively. 

	
Claims 13-14, 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2012/0208466) in .
	Referring to claim 13, Park, Siddiqui, Norin and Thenthiruperai disclose all of the limitations of claim 1, as well as Siddiqui discloses that the content-rating information is separate from the streamed content (see the rejection of claim 1), but fail to teach that the content receiver is to provide an indication to the content-playing device that the content-display device supports filtering of streamed content based on rating information.
	Khambete discloses that a content receiver is to provide an indication to a content-playing device that the content-display device supports filtering of streamed content based on rating information (see Figure 4 and Paragraphs 0097-0107 for negotiating connection between a content-playing mobile device and a content-display mobile device and further note Paragraphs 0114-0136 for various examples of sending information/indication that particular content is not sharable).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content-display device, as taught by Park, Siddiqui, Norin and Thenthiruperai, using the indicator functionality, as taught by Khambete, for the purpose of enabling content owners the freedom to share and distribute content and benefit from viral distribution of their content via increased sales (see Paragraph 0003 of Khambete).

	Claim 14 corresponds to claim 13, wherein Khambete discloses that the content receiver is to provide an indication to the content-playing device that the content-display device supports filtering of streamed content based on separately received rating information, through performance of a negotiation with a content transmitter of the content-playing device to determine content-filtering capabilities of the content-display device (see Figure 4 and Paragraphs 0097-0107 for negotiating connection between a content-playing mobile device and a content-display mobile device and further note Paragraphs 0114-0136 for various examples of sending information/indication that particular content is not sharable).

	Referring to claim 20, see the rejection of claim 13.
	Referring to claims 24-25, see the rejection of claims 13-14, respectively.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 18, 2021